DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
1. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/5/2022 has been entered.
 Response to Amendment
	2. Amendments filed 3/5/2022 have been entered wherein claim 1 is amended. Accordingly, claims 1-6 have been examined herein. The previous 35 USC 112(a) and 112(b) rejections have been withdrawn due to applicant’s amendments. 
Claim Objections
3. Claim 1 is objected to because of the following informalities:  
Claim 1, last two lines, “surplus region of the workpiece is adjacent to the outer circumference” should read “surplus region of the workpiece is adjacent to the [[outer]] outermost circumference”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
4. The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, the disclosure lacks support for the phrase “while the rotational center of the workpiece is located on a peripheral edge of the grindstone”
Claims 2-6 are rejected for depending upon a rejected base claim. 
Claim Rejections - 35 USC § 103
5. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Priewasser (US PGPUB 20150332928) in view of Nakamura (US PGPUB 20160181141) and further in view of Son (KR 20160115369) and yet further in view of Chen (US PGPUB 20160016282).  
Regarding claim 1,  Priewasser teaches a workpiece grinding method of grinding a back side of a workpiece (fig. 3) using a grindstone (fig. 3, element 14), the workpiece having a device region (fig. 1, elements 15) on a front side (fig. 1, front side 11a) in which a plurality of devices are formed (fig. 1, elements 15) and a peripheral surplus region surrounding the device region (paragraph 0028, lines 11-14), the workpiece grinding method comprising: 
a front side protecting step of covering the front side (fig. 1, element 11a) of the workpiece with a protective member (paragraph 0029, lines 2-3; element 23); 
a holding step of holding the front side of the workpiece having the protective member (fig. 3, chuck table 16 holds protective tape 23), by a holding surface of a chuck table (fig. 3, element 16) (paragraph 0031) that is rotated around a rotational axis (paragraph 31, lines 7-8; fig. 3, chuck table 16 rotates in direction of arrow A teaches the chuck table rotates around a rotational axis) after the front side protecting step is performed (fig. 3, protective tape 23 is in place during grinding; paragraph 0029, lines 1-3); and 
a grinding step of grinding the back side of the workpiece (paragraph 0031, lines 17-20) by the grindstone (fig 3, element 14) rotated around a rotational axis orthogonal to the holding surface (See the annotated figure below. Rotational axis A is orthogonal to the holding surface B of chuck table 16) to form a circular recess and an annular reinforcement section that corresponds to the peripheral surplus region, which surrounds the circular recess (paragraph 0031, lines 17- 23; fig. 4, circular recess 18, annular projection 20), 

    PNG
    media_image1.png
    698
    747
    media_image1.png
    Greyscale

wherein in the grinding step, the grindstone is positioned at a grinding position on the back side of the workpiece (fig. 3, the grindstone is positioned at a grinding position on the back side of the workpiece), and 
wherein the grinding step includes rotating the grindstone so that the rotational trajectory of the grindstone passes through a rotational center of the workpiece (see Priewasser’s annotated fig. 3 below. The black ellipse represents the rotational trajectory of the grindstone. Priewasser teaches the rotational trajectory of the grindstone passes through a rotational center of the workpiece because a circular recess 18 is formed in the back side of the wafer [0031]. Because the circular recess 18 is continuously planar (the circular recess does not have material built up in the center section), Priewasser teaches the rotational trajectory of the grindstone passes through a rotational center of the workpiece) and the peripheral surplus region (annular projection 20) of the workpiece is adjacent to the outer circumference of the rotational trajectory (see Priewasser’s annotated fig. 3 below. The annular projection 20 is adjacent to the outer circumference of the rotational trajectory.).

    PNG
    media_image2.png
    498
    750
    media_image2.png
    Greyscale

Priewasser does not teach inclined at an angle of 45 to 180 degrees relative to a vertical direction; while supplying grinding water; or the grindstone is positioned at a grinding position on the back side of the workpiece that is on an opposite side of a center of the workpiece from a discharge position for the grinding water such that a rotational trajectory of the grindstone and the discharge position of the grinding water dropped from the grindstone do not overlap each other, and wherein 3discharge of the grinding water from the grindstone is promoted by an inclination of the workpiece, and while the rotational center of the workpiece is located on a peripheral edge of the grindstone that defines an outermost circumference of the rotational trajectory of the grindstone.
However, Nakamura teaches a wafer grinding method wherein the wafer is being processed while supplying grinding water (paragraph 0041, last 5 lines). 

However, Priewasser in view of Nakamura does not teach inclined at an angle of 45 to 180 degrees relative to a vertical direction; or the grindstone is positioned at a grinding position on the back side of the workpiece that is on an opposite side of a center of the workpiece from a discharge position for the grinding water such that a rotational trajectory of the grindstone and the discharge position of the grinding water dropped from the grindstone do not overlap each other, and wherein 3discharge of the grinding water from the grindstone is promoted by the inclination of the workpiece, and while the rotational center of the workpiece is located on a peripheral edge of the grindstone that defines an outermost circumference of the rotational trajectory of the grindstone.
However, Son teaches inclined at an angle relative to a vertical direction (See detail A in annotated figure of Son reference below. Detail A represents an angle relative to a vertical direction) 

    PNG
    media_image3.png
    554
    713
    media_image3.png
    Greyscale

Son does not teach that the angle is specifically 45 to 180 degrees. However the applicant fails to provide any criticality in having the specific angle of inclination being 45 to 180 degrees other than to promote the discharge of the grinding water containing abrasive grains dropped from the grindstone. Son teaches the abrasive grains generated from the wafer during polishing flow in the direction of gravity by tilting the polishing surface (Son, abstract). Son also teaches the polishing apparatus can be tilted by a “predetermined angle” (Description of Embodiments section, third paragraph). Son teaches the critical concept of the claim as identified in the instant application. Achieving a specific angle of 45 to 180 degrees involves only routine optimization and experimentation to one of ordinary skill in the art.  
Son also teaches wherein in the grinding step, discharge of the grinding water from 20the grindstone is promoted by the inclination of the workpiece (abstract, The abrasive grains generated from the wafer during polishing flow in the direction of gravity by tilting the pad). Additionally, Son teaches the discharge position is on an opposite side of the wafer processing. Specifically, wafer processing occurs at polishing head 120 and the discharge position is on an 

    PNG
    media_image4.png
    543
    729
    media_image4.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Priewasser in view of Nakamura to further incorporate the teachings of Son to provide a workpiece grinding method that includes a front side protecting step, a holding step of holding a protective member side of the workpiece by a holding surface of a chuck table that is rotated around a rotational axis inclined at an angle relative to a vertical direction, and a grinding step of grinding the back side of the workpiece while supplying grinding water, wherein in the grinding step, the grindstone is positioned at a grinding position on the back side of the workpiece that is on an opposite side of a center of the workpiece from a discharge position for the grinding water such that a rotational trajectory of the grindstone and the discharge position of the grinding water dropped 
Specifically, it would have been obvious to tilt Priewasser’s grinding assembly (as modified with Nakamura’s teaching of supplying grinding water) so that the grinding water discharged at a position away from the rotational trajectory of the grindstone (see Priewasser’s annotated fig. below). Tilting Priewasser’s grinding assembly allows the abrasive grains and dirty grinding water to flow in the direction of gravity away from the grinding area. 

    PNG
    media_image5.png
    755
    735
    media_image5.png
    Greyscale

Priewasser as modified with Nakamura’s supply of grinding water and Son’s tilting feature teaches the grindstone is positioned at a grinding position on the back side of the workpiece that is on an opposite side of a center of the workpiece from a discharge position for the grinding water such that a rotational trajectory of the grindstone and the discharge position of the grinding water dropped from the grindstone do not overlap each other (see above annotated fig.). 
while the rotational center of the workpiece is located on a peripheral edge of the grindstone that defines an outermost circumference of the rotational trajectory of the grindstone.
However, Chen teaches a wafer polishing system wherein the polishing pad has a contact area for contacting the substrate, the contact area having a diameter no greater than a radius of the substrate [0007-0008].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Priewasser, as modified, to incorporate the teachings of Chen to provide a grindstone having a diameter no greater than a radius of the substrate and a grindstone having a diameter no less than a radius of the substrate in order to form the circular recess as intended. Specifically, it would have been obvious to size the diameter of the grindstone to be nearly identical to the radius of the circular recess. Doing so would optimize the grinding process to allow the grindstone to form the circular recess without using an unnecessarily large grindstone. Additionally, doing so would prevent the passing of the grind stone over a previously ground section of the workpiece which would help ensure uniform processing. 
Priewasser in view of Nakamura and further in view of Son and yet further in view of Chen teaches while the rotational center of the workpiece is located on a peripheral edge of the grindstone that defines an outermost circumference of the rotational trajectory of the grindstone (Priewasser, as modified, teaches the diameter of the grindstone is nearly identical to the radius of the circular recess. Because the diameter of the grindstone is nearly identical to the radius of the circular recess, Priewasser teaches the rotational center of the workpiece is a peripheral edge of the grindstone that defines an outermost circumference of the rotational trajectory of the grindstone).
Regarding claim 2, Priewasser, as modified, teaches a workpiece grinding method as rejected above in claim 1. Additionally, Priewasser teaches wherein the protective member is an adhesive tape (paragraph 0029, lines 1-3; “a protective tape is attached to the front side of the wafer” teaches an adhesive tape).  
Regarding claim 3, Priewasser, as modified, teaches a workpiece grinding method as rejected above in claim 1. Additionally, the same teaching of Priewasser, as modified, teaches wherein the discharge position is located at a lowermost point of the chuck table whose rotational axis is inclined (see the annotated fig. below. The discharge position is located at a lowermost point of the chuck table whose rotational axis is inclined.).

    PNG
    media_image5.png
    755
    735
    media_image5.png
    Greyscale
  
Regarding claim 4, Priewasser, as modified, teaches a workpiece grinding method as rejected above in claim 1. Additionally, the same teaching of Priewasser, as modified, teaches wherein the grinding step includes rotating the grindstone so that the rotational trajectory of the grindstone does not contact the peripheral surplus region (see annotated fig. below. The rotational trajectory of the grindstone does not contact the peripheral surplus region (annular projection 20).).

    PNG
    media_image6.png
    927
    902
    media_image6.png
    Greyscale

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Priewasser (US PGPUB 20150332928) in view of Nakamura (US PGPUB 20160181141) further in view of Son (KR 20160115369) further in view of Chen (US PGPUB 20160016282) and in yet further view of Yodo (US PGPUB 20150243560).  
Regarding claim 5, Priewasser, as modified, teaches the claimed invention as rejected above in claim 1. Priewasser, as modified, does not teach wherein the protective member is a glass substrate.
However, Yodo teaches a wafer processing method wherein a protective member G is stuck onto the surface of the functional layer in order to protect the devices. Yodo also teaches the protective member can be a resin sheet such as a polyethylene film or a hard plate having rigidity, such as a glass substrate [0035].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Priewasser, as modified,  to incorporate the teachings of Yodo in order to provide a glass substrate as the protective member. Doing so would have been a simple substitution for one known protective member (as taught by Priewasser) for another known protective member (as taught by Yodo) to achieve the predictable result of protecting the device side of the wafer from scratches and other defects. 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Priewasser (US PGPUB 20150332928) in view of Nakamura (US PGPUB 20160181141) further in view of Son (KR 20160115369) further in view of Chen (US PGPUB 20160016282) and in yet further view of Kobayashi (US PGPUB 20030045031).  
Regarding claim 6, Priewasser, as modified, teaches the claimed invention as rejected above in claim 1. Priewasser, as modified, does not teach wherein the protective member is a liquid resin.

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Priewasser, as modified, to incorporate the teachings of Kobayashi in order to provide liquid resin as the protective member. Doing so would have been a simple substitution for one known protective member (as taught by Priewasser) for another known protective member (as taught by Kobayashi) to achieve the predictable result of protecting the device side of the wafer from scratches and other defects. 
Response to Arguments
6. Applicant's arguments filed 3/5/2022 have been fully considered but they are not persuasive.
Applicant argues the claimed method works such that “as the workpiece and the grindstone rotate relative to each other, the rotational trajectory of the grindstone on the workpiece is such that the peripheral edge of the grindstone is located on the rotational center such that it passes through the rotational center of the workpiece without passing over the rotational center of the workpiece, such that the rotational center of the workpiece moves within the peripheral edge of the grindstone, i.e., the outer circumference of the rotational trajectory of the grindstone, such that the peripheral edge would no longer be on the rotational center (first paragraph of page 8 of the applicant’s remarks). Later, when addressing the 
Specifically, the applicant argues Priewasser in view of Nakamura and further in view of Son and yet further in view of Sekiya does not teach the amended claim language (page 13 of the applicant’s remarks). However, Priewasser in view of Nakamura and further in view of Son and yet further in view of Sekiya seems to function substantially similar to the disclosed invention. Priewasser in view of Nakamura and further in view of Son and yet further in view of Sekiya functions such that “the rotational center of the workpiece moves within the peripheral edge of the grindstone” as mentioned when describing applicant’s own invention. However, the prior art rejection over Priewasser in view of Nakamura and further in view of Son and yet further in view of Sekiya has been withdrawn due to the applicant’s amendments of independent claim 1. 
However, claim 1 continues to be rejected over Priewasser in view of Nakamura and further in view of Son and yet further in view of Chen. Specifically, applicant argues this prior art combination does not teach the amended claim language (page 10 of the applicant’s remarks). The examiner respectfully disagrees. Chen was relied upon for the teaching of “wherein the polishing pad has a contact area for contacting the substrate, the contact area having a diameter no greater than a radius of the substrate” [0007-0008]. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Priewasser, as modified, to incorporate the teachings of 
Priewasser in view of Nakamura and further in view of Son and yet further in view of Chen teaches while the rotational center of the workpiece is located on a peripheral edge of the grindstone that defines an outermost circumference of the rotational trajectory of the grindstone (Priewasser, as modified, teaches the diameter of the grindstone is nearly identical to the radius of the circular recess. Because the diameter of the grindstone is nearly identical to the radius of the circular recess, Priewasser teaches the rotational center of the workpiece is located on a peripheral edge of the grindstone that defines an outermost circumference of the rotational trajectory of the grindstone).
See above rejection for more details. 
Conclusion
7. Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A GUMP whose telephone number is (571)272-2172. The examiner can normally be reached Monday- Friday 9:00-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.G./Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723